UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 9, 2008 (Date of earliest event reported) TIDELANDS OIL & GAS CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 0-29613 66-0549380 (State of Other Jurisdiction Incorporation) (Commission File No.) (IRS Employer Identification No.) 1862 West Bitters Rd. San Antonio, TX 78248 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number:(210) 764 - 8642 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CAR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CAR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Sale of Sonterra Energy Corporation; Repayment of Convertible Debentures On January 9, 2008, Tidelands Oil & Gas Corporation (the “Company”) entered into and consummated a Stock Purchase Agreement for the sale of all the issued and outstanding stock of the Company’s wholly-owned subsidiary, Sonterra Energy Corporation (“Sonterra”) to Bentley Energy Corporation (“Bentley”).Bentley’s primary stockholder is Michael Ward, the Company’s former CEO and director, who had a right of first refusal to purchase Sonterra in the event of any sale of Sonterra by the Company. The total purchase price for the shares of Sonterra is $3 million, with $2,925,000 paid on the January 9, 2008 closing date and the remaining $75,000 due on the earlier of 12 months following the closing, or after all existing litigation involving Sonterra is settled or otherwise resolved.Pursuant to the terms of the Stock Purchase Agreement, immediately prior to the sale, Sonterra terminated its consulting agreement with Jason Jones and paid Mr. Jones the fee owed thereunder equivalent to 2% of the purchase price of Sonterra. The foregoing summary of the terms of the Stock Purchase Agreement is qualified in its entirety by reference to the full and complete terms of such agreement, which is attached hereto as Exhibit 10.1. $2,374,291of the proceeds from the sale of Sonterra was immediately used to repay all of the outstanding principal under the Company’s convertible debentures, which had a maturity date of January 20, 2008.In addition, $20,714 will be used to repurchase certain Series A Warrants to purchase 2,071,407 shares of the Company’s common stock.The Series A Warrants had originally been issued in connection with the convertible debentures.Series A Warrants to purchase 474,521 shares of Company common stock at $0.935 per share remain outstanding, as the holders of those Series A Warrants did not accept the Company’s offer to purchase such warrants for $0.01 per share. Item 2.01Completion of Acquisition of Disposition of Assets See disclosure above in Item 1.01 regarding the Company’s sale of all of the issued and outstanding stock of its wholly owned subsidiary, Sonterra Energy Corporation. Item 9.01Financial Statements and Exhibits (b) Unaudited Pro Forma Financial Information Tidelands Oil & Gas Corporation Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Year Ended December 31, 2006 Tidelands Oil & Gas Corporation Unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2007 Tidelands Oil & Gas Corporation Unaudited Pro Forma Condensed Consolidated Statement of Operations for the Nine Months Ending September 30, 2007 TIDELANDS OIL & GAS CORPORATION UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANICAL INFORMATION The Unaudited Pro forma Condensed Consolidated Financial Information have been prepared by management of Tidelands Oil & Gas Corporation in order to present consolidated statements of operations for the year ended December 31, 2006 and the nine months ended September 30, 2007 as if the disposition occurred on the first day of the period presented.The Unaudited Pro forma Condensed Consolidated Balance Sheet at September 30, 2007 has been prepared as if the disposition occurred on September 30, 2007. The Unaudited Pro forma Condensed Consolidated Financial Information is not necessarily indicative of the actual results of operations which would have been attained had the disposition been consummated at either of the foregoing dates or which may be attained in the future.The Unaudited Pro forma Condensed Consolidated Financial Information should be read in conjunction with Tidelands’ Current Report of Form 8-K, in which this presentation is included, dated January 15, 2008, the previously filed Annual Report on Form 10-K filed with the SEC on April 17, 2007 and the Quarterly Report on Form 10-Q filed with SEC on November 19, 2007. 2 Tidelands Oil & Gas Corporation Unaudited Proforma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2006 Pro-Forma As Presented Adjustments Pro-Forma Revenues Gas Sales and Pipeline Fees $ 2,041,705 $ (1,740,870 ) (1) $ 300,835 Construction Services 180,893 (180,893 ) (1) - Total Revenues 2,222,598 (1,921,763 ) 300,835 Costs and Expenses Cost of Sales 1,173,561 (1,167,602 ) (1) 5,959 Operating Expenses 420,200 (343,090 ) (1) 77,110 Depreciation 466,241 (126,844 ) (1) 339,397 Selling, General and Administrative 6,446,652 (546,133 ) (1) 5,900,519 Reserve for Litigation 2,250,000 - 2,250,000 Total Costs and Expenses 10,756,654 (2,183,669 ) 8,572,985 Loss from Operations (8,534,056 ) 261,906 (8,272,150 ) Other Income (Expenses) Loss on Sales of Assets (5,907 ) 4,500 (1) (1,407 ) Miscellaneous Income (Expenses) (6,605 ) (258 ) (1) (6,863 ) Interest Expense 115,421 (8,366 ) (1) 107,055 Interest and Dividend Income (3,405,778 ) 1,629 (1) (3,404,149 ) Total Other Income (Expenses) (3,302,869 ) (2,495 ) (3,305,364 ) Net (Loss) $ (11,836,925 ) $ 259,411 $ (11,577,514 ) Net (Loss) per Common Share, Basic and Diluted $ (0.15 ) $ 0.01 (1) $ (0.14 ) Weighted Average Number of Common Shares Outstanding, Basic and Diluted 80,475,359 80,475,359 Pro-Forma Adjustments for the Year Ended December 31, 2006 presented above include: (1) To reverse all income and expense items incurred by Sonterra Energy Corporation for the period. 3 Tidelands Oil & Gas Corporation Unaudited Proforma Condensed Consolidated Balance Sheet September 30, 2007 Pro-Forma As Presented Adjustments Pro-Forma Assets Current Assets: Cash $ 818,173 $ 336,852 (2) $ 1,137,547 (17,478 ) (1) Accounts and Other Receivables 422,462 (123,566 ) (1) 298,896 Inventory 102,315 (102,315 ) (1) - Prepaid Expenses 329,608 (23,513 ) (1) 306,095 Total Current Assets 1,672,558 69,980 1,742,358 Property and Equipment, Net 9,718,681 (1,847,887 ) (1) 7,870,794 Investment in Affiliate 210,980 - 210,980 Other Assets: Deposits 252,762 (2,550 ) (1) 325,212 75,000 (2) Cash - Restricted 54,120 - 54,120 Goodwill 1,158,937 (126,437 ) (3) 673,991 - (358,509 ) (1) - Total Other Assets 1,465,819 (412,496 ) 1,053,323 Total Assets $ 13,068,038 $ (2,190,403 ) $ 10,877,635 Liabilities and Stockholder's Equity Current Liabilities: Current Maturities - Note Payable $ 7,410,514 $ (2,374,291 ) (4) $ 5,036,223 Accounts Payable and Accrued Expenses 2,554,299 (211,498 ) (1) 2,342,801 Customer Deposits 10,350 (10,350 ) (1) - Reserve for Litigation 2,250,000 - 2,250,000 Total Current Liabilities 12,225,163 (2,596,139 ) 9,629,024 Long-Term Debt - - - Total Liabilities 12,225,163 (2,596,139 ) 9,629,024 Stockholders' Equity 842,875 2,522,398 (3) 1,248,611 158,022 (3) (20,714 ) (5) - (2,253,970 ) (1) - Total Stockholders’ Equity 842,875 405,736 1,248,611 Total Liabilities and Stockholders' Equity $ 13,068,038 $ (2,190,403 ) $ 10,877,635 Pro-forma adjustments for the Balance Sheet at September 30, 2007 presented above include: (1) To eliminate all asset, liability and stockholder equity accounts of Sonterra Energy Corporation includedin the September 30, 2007 Balance Sheet presented above. (2) To record net cash proceeds of the sale including $336,852 added to current cash available and $75,000 added to deposits for possible utilization regarding ongoing litigation of Sonterra Energy Corporation. (3) To record $158,022 gain on sale of Sonterra Energy Corporation; to record elimination of Sonterra Energy Corporation's basis of $2,522,398 on the Consolidated Balance Sheets; to record elimination of goodwill in the amount of $126,437. (4) To record payment of $2,374,291 to holders of convertible debentures due January 20, 2008. (5) To record purchase of 2,107,215 Series A Warrants with a January 20, 2009 expiration date for $20,714. 4 Tidelands Oil & Gas Corporation Unaudited Proforma Condensed Consolidated Statement of Operations For the Nine Months Ended September 30, 2007 Pro-Forma As Presented Adjustments Pro-Forma Revenues Gas Sales and Pipeline Fees $ 1,739,947 $ (1,598,229 ) (1) $ 141,718 Construction Services 240,619 (240,619 ) (1) - Total Revenues 1,980,566 (1,838,848 ) 141,718 Costs and Expenses Cost of Sales 1,237,620 (1,024,260 ) (1) 213,360 Operating Expenses 261,247 (213,706 ) (1) 47,541 Depreciation 79,368 (38,204 ) (1) 41,164 Impairment Loss 2,605,061 - 2,605,061 Share-based Compensation - Related Parties 5,011,763 - 5,011,763 Selling, General and Administrative 2,757,058 (306,361 ) (1) 2,450,697 Total Costs and Expenses 11,952,117 (1,582,531 ) 10,369,586 Loss from Operations (9,971,551 ) (256,317 ) (10,227,868 ) Other Income (Expenses) Loss on Sales of Assets (179,443 ) (113 ) (1) (179,556 ) Interest Expense (774,175 ) 1,871 (1) (772,304 ) Interest and Dividend Income 10,951 (9,462 ) (1) 1,489 Gain on Sale of Subsidiary 156,480 - 156,480 Miscellaneous Income (Expenses) 95,523 (2,133 ) (1) 93,390 Total Other Income (Expenses) (690,664 ) (9,837 ) (700,501 ) Net (Loss) $ (10,662,215 ) $ (266,154 ) $ (10,928,369 ) Net (Loss) per Common Share, Basic and Diluted $ (0.11 ) $ (0.00 ) $ (0.11 ) Weighted Average Number of Common Shares Outstanding, Basic and Diluted 97,199,835 97,199,835 Pro-forma adjustment for the Nine Months Ended September 30, 2007 include: (1) To reverse all income and expense items incurred by Sonterra Energy Corporation for the period. 5 (d) Exhibits Exhibit No. Description of Exhibit 10.1 Stock Purchase Agreement dated as of January 9, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TIDELANDS OIL & GAS CORPORATION Date: January 15, 2008 By: /s/ James B. Smith James B. Smith President and Chief Executive Officer 6
